[Cite as State v. Davis, 2012-Ohio-4559.]
                            STATE OF OHIO, MAHONING COUNTY

                                   IN THE COURT OF APPEALS

                                        SEVENTH DISTRICT


STATE OF OHIO                                 )    CASE NO. 11 MA 204
                                              )
        PLAINTIFF-APPELLEE                    )
                                              )
VS.                                           )    OPINION
                                              )
LAWRENCE DAVIS                                )
                                              )
        DEFENDANT-APPELLANT                   )

CHARACTER OF PROCEEDINGS:                          Criminal Appeal from the Court of
                                                   Common Pleas of Mahoning County,
                                                   Ohio
                                                   Case No. 05 CR 193

JUDGMENT:                                          Affirmed.

APPEARANCES:

For Plaintiff-Appellee:                            Atty. Paul J. Gains
                                                   Mahoning County Prosecutor
                                                   Atty. Ralph M. Rivera
                                                   Assistant Prosecuting Attorney
                                                   21 West Boardman Street, 6th Floor
                                                   Youngstown, Ohio 44503

For Defendant-Appellant:                           Lawrence Davis, Pro se
                                                   #494-988
                                                   Mansfield Correctional Institution
                                                   P.O. Box 788
                                                   Mansfield, Ohio 44901


JUDGES:

Hon. Cheryl L. Waite
Hon. Gene Donofrio
Hon. Joseph J. Vukovich
                                                   Dated: September 25, 2012
[Cite as State v. Davis, 2012-Ohio-4559.]
WAITE, P.J.


        {¶1}     Appellant Lawrence Davis is appealing his felony sentence after the

matter was once before remanded so that the trial court could add the proper

language to the sentencing judgment entry regarding post-release control.          We

instructed the trial court to include post-release control language in the amended

judgment entry, and the court complied with this mandate on remand. State v. Davis,

7th Dist. No. 10 MA 160, 2011-Ohio-6025, ¶14. The case was not remanded for a

resentencing hearing or to modify any other part of the sentence.        Because the

sentencing judgment entry is now correct and there was no other matter before the

trial court, there can be no appealable error now before us. The judgment of the trial

court is affirmed.

        {¶2}     In March of 2005, Appellant was indicted on five counts of drug

trafficking. In December, 2005, he was convicted and sentenced to eleven years in

prison. The convictions were partially reversed on appeal, and his sentence was

reduced to eight years. State v. Davis, 7th Dist. No. 05 MA 235, 2007-Ohio-7216.

On February 17, 2011, Appellant filed a motion to vacate his sentence because the

trial court failed to include proper language in the sentencing entry regarding post-

release control. Appellant also requested a new sentencing hearing. We held that

Appellant had been notified of post-release control at the sentencing hearing, but that

the language in the sentencing judgment entry did not provide sufficient notice of

post-release control to comply with the sentencing statutes.        We modified the

sentence to include the proper language, remanded the matter for the sole purpose

of issuing a new sentencing judgment entry, but specifically held that no new

sentencing hearing was required. Appellant filed an appeal to the Ohio Supreme
                                                                                    -2-

Court, but his appeal was not accepted. State v. Davis, 131 Ohio St.3d 1485, 2012-

Ohio-1143, 963 N.E.2d 825. The trial court added the corrected post-release control

language to the judgment entry and filed it on November 29, 2011. This appeal

followed.

                         ASSIGNMENT OF ERROR NO. 1

      TRIAL COURT ABUSED ITS DISCRETION AND WAS PATENTLY

      AND UNAMBIGOUSLY [SIC] WITHOUT JURISDICTION TO REVISE

      OR NUN PRO TUNC ITS ORIGINAL SENTENCING JOURNAL

      ENTRY.

      {¶3}   Appellant argues that the trial court did not have jurisdiction to correct

his sentencing entry on remand from this Court.        Appellant is incorrect in this

argument.    We gave the trial court jurisdiction to make the correction to the

sentencing entry when we remanded the case for that sole purpose.            Appellant

appears to be arguing that we misapplied the holding of State v. Fischer, 128 Ohio

St.3d 92, 2010-Ohio-6238, 942 N.E.2d 332, and that the appropriate solution should

have been to require the trial court to hold a new sentencing hearing. Appellant

made this argument in his prior appeal, and it was rejected. Davis, 7th Dist. No. 10

MA 160, 2011-Ohio-6025, ¶13.       Our interpretation of Fischer is that a court of

appeals may directly modify a sentence to include post-release control language (if

the defendant was properly notified of post-release control at the sentencing hearing,

which Appellant acknowledges is the case), and that the trial court must correct the

sentencing entry accordingly.     Appellant apparently does not agree with this

conclusion. While he attempted a further appeal to the Ohio Supreme Court, the

appeal was not accepted for review. Our holding is now the law of the case and is
                                                                                      -3-

not subject to further review. The law-of-the-case doctrine holds that “ ‘the decision

of a reviewing court in a case remains the law of that case on the legal questions

involved for all subsequent proceedings in the case at both the trial and reviewing

levels.’ ” Fischer at ¶33, quoting Nolan v. Nolan, 11 Ohio St.3d 1, 3, 462 N.E.2d 410

(1984).   Therefore, Appellant's first assignment of error is without merit and is

overruled.

                          ASSIGNMENT OF ERROR NO. 2

       TRIAL COURT ABUSED ITS DISCRETION WHEN IT SENTENCED

       DEFENDANT TO A CONSECUTIVE PRISON TERM, BASED UPON

       DEFENDANT HAVING COMMITTED THE OFFENSE WHILE ON

       PROBATION, WHEN DEFENDANT WAS NOT ON PROBATION AT

       THE TIME OF THE OFFENSE.

       {¶4}   Appellant contends that he was incorrectly sentenced to a consecutive

prison term because the trial court believed that he was on probation when he

committed the offenses. Appellant asserts that he was not on probation at the time.

Appellant was required to raise this error in his earlier direct appeal and the matter is

now res judicata. The doctrine of res judicata establishes that “a final judgment of

conviction bars a convicted defendant who was represented by counsel from raising

and litigating in any proceeding except an appeal from that judgment, any defense or

any claimed lack of due process that was raised or could have been raised by the

defendant at the trial, which resulted in that judgment of conviction, or on an appeal

from that judgment.” (Emphasis deleted.) State v. Perry, 10 Ohio St.2d 175, 226

N.E.2d 104 (1967), paragraph nine of the syllabus. Appellant litigated a direct appeal

in which he challenged his conviction and sentence on a variety of grounds. He did
                                                                                    -4-

not, however, argue that there was error in his sentence due to a mistake regarding

his probation status. As Appellant could have raised this issue in the prior appeal, he

is now prohibited from raising it in any subsequent appeal. Appellant's assignment of

error is without merit.

         {¶5}   In conclusion, Appellant's two challenges to his sentence are not

persuasive. In a prior appeal, we ordered the trial court to include proper post-

release control language as part of Appellant’s sentence.         The trial court had

jurisdiction to issue a corrected sentencing judgment entry pursuant to our mandate

when the case was remanded to the trial court. Any objection Appellant raises as to

our remedy in the prior appeal was a matter for review by the Ohio Supreme Court.

The Court did not accept his case for review. The trial court corrected the judgment

entry.    Appellant was not entitled to a resentencing hearing or to any other

modification of his sentence. The second alleged error, dealing with consecutive

sentences, is barred by the doctrine of res judicata. Appellant could have raised this

matter in his first appeal and he did not. The judgment of the trial court is hereby

affirmed.


Donofrio, J., concurs.

Vukovich, J., concurs.